DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11-12, 14-15, 21 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the biodegradable organic substance" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said inlet" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the batch-reactor stage” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the micro-organisms” in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the biogas flow” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the biogas production rate” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the next stage” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the biodegradable substance” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the organic biodegradable substance” in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the range” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the naked eye” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the settleability” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the biodegradable organic substance” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes et al. (US 2014/0370566).
Hughes et al. teach an installation (200) for microbiologic ally treating an aqueous fluid comprising biodegradable organic substance (claim 1), wherein
the installation comprises a bioreactor (201), the bioreactor comprising an agitator (205; [0024]) for agitating the aqueous fluid in the bioreactor and a separate container (211), the separate container
(2)    comprising
 	a first section (212, 213) for holding treated aqueous fluid from the bioreactor which first section inherently comprises an inlet for the treated aqueous fluid that is connected to an outlet for treated aqueous fluid from the bioreactor via a closable conduit (via pathway 207) and an outlet for removing contents of the first section via a closable conduit (214) and
 	a second section (209) for holding biogas, comprising an inlet for biogas that is connected to an outlet for biogas from the bioreactor via a conduit (via pathway 208)
 	the installation further comprises an inlet (202) for fluid aqueous waste stream into the installation, an outlet (208) for biogas from the installation and a discharge (214) for aqueous effluent and an outlet (215) for sludge from the installation.
Per claim 19, wherein the second section occupies an upper part of the separate container (Fig. 2) and has an expandable upper cover (217). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (‘566) in view of Sassow (US 8,221,626).
Hughes et al. do not disclose wherein the installation comprises a biogas controlling system adapted to regulate an exit flow of biogas from the installation, when the installation is used to microbiologically treat an aqueous fluid comprising biodegradable organic substance.
Sassow discloses wherein an installation comprises a biogas controlling system adapted to regulate an exit flow of biogas from the installation (col. 15, lines 30-43), when the installation is used to microbiologically treat an aqueous fluid comprising biodegradable organic substance (abstract) in order to, for example, extract biogas from the installation as needed to generate heat, electricity, or any other form of gas-generated energy.
Accordingly, it would have been readily obvious for the skilled artisan to modify the installation of Hughes et al. such that it includes wherein the installation comprises a biogas controlling system adapted to regulate an exit flow of biogas from the installation, when the installation is used to microbiologically treat an aqueous fluid comprising biodegradable organic substance in order to, for example, extract biogas from the .
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (‘566) in view of Strano et al. (US 8,221,626).
Per claim 21, Hughes et al. do not disclose wherein the first section contains a liquid-solid separator, having tilted internals adapted to enhance the settleability of solid particles in an aqueous fluid.
Strano et al. disclose wherein a first section contains a liquid-solid separator has tilted internals (50; Figs. 11C-11D, 11F, 11G) adapted to enhance settleability of solid particles in an aqueous fluid ([0202]) in order to, for example, promote separation of solids from the aqueous fluids. 
Accordingly, it would have been readily obvious for the skilled artisan to modify the installation of Hughes et al. such that it includes wherein the first section contains a liquid-solid separator, having tilted internals adapted to enhance settleability of solid particles in an aqueous fluid in order to, for example, promote separation of solids from the aqueous fluids. 
Per claim 22, Hughes et al. do not disclose wherein the liquid-solid separator is a tilted plate settler. 
Strano et al. disclose wherein the liquid-solid separator is a tilted plate settler (42; Figs. 11C-11D, 11F, 11G) to enhance settleability of solid particles in an 
Accordingly, it would have been readily obvious for the skilled artisan to modify the installation of Hughes et al. such that it includes wherein the liquid-solid separator is a tilted plate settler to enhance settleability of solid particles in an aqueous fluid in order to, for example, promote separation of solids from the aqueous fluids. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (‘566) in view of Degarie (US 2005/0242023).
Hughes et al. do not disclose wherein the expandable upper cover has a double membrane.
Degarie discloses wherein an expandable upper cover (48) has a double membrane (Fig. 4; [0063]) in order to, for example, extend the life of the cover.
Accordingly, it would have been readily obvious for the skilled artisan to modify the installation of Hughes et al. such that it includes wherein an expandable upper cover has a double membrane in order to, for example, extend the life of the cover.
Allowable Subject Matter
Claims 1-3, 5-10, 13, 16-17 and 24 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Per claim 1, while it is known in the art to provide a process for treating an aqueous fluid, whereby a biogas is produced in an installation comprising a .
Claims 4, 11-12, 14-15 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
05/04/21